 

[image_003.gif]

 

September 25, 2012

 

Armada Oil Inc.

10777 Westheimer Rd., Suite 1100

Houston, TX 77042

 

Attn: David Moss & Jim Cerna

 

RE:Amendment and Extension

Purchase and Option Agreement dated February 7, 2012

Bear Creek Prospect & Overland Trail Prospect

Carbon County, Wyoming

 

Dear Mr. Moss and Mr. Cerna:

 

Whereas in a Letter Agreement dated February 7, 2012, TR Energy, Inc. (TR), and
Armada Oil, Inc. (Armada) did enter into a Purchase and Option Agreement
covering certain lands in Carbon County, Wyoming; and whereas, both TR and
Armada agree that certain terms of the original agreement need to be amended;

 

Now, therefore, both TR and Armada agree to the following terms:

 

1.Armada acknowledges that it has the option to pay the $736,000 to TR to
complete the purchase of the Unit acreage to tighten up the drill sites based on
the seismic. The Unit acreage shall remain as described in the original
agreement. Armada shall pay the $736,000 to TR in three installments, as
follows:

 

(a)The first installment of $250,000 is due and payable on or before December 1
, 2012

(b)The second installment of $243,000 is due and payable on or before February
1, 2013

(c)The third and final installment of $243,000 is due and payable on or before
May 1, 2013

 



1

 

 

Armada agrees to pay all costs associated with any activities related to the
ongoing operations in Carbon County with regard to the Carbon County Project and
the Overland Trail Project. Those activities include, but are not limited to,
leasing, seismic, title, lease extensions and renewals, state and federal
drilling and seismic permits, drilling bond for TR and all third party costs
associated with these activities. In the event the drilling bond for TR funded
by Armada is refunded, those funds shall be returned to Armada. TR has sent
notice to Armada that ongoing costs on this project have been funded by TR over
the last sixty (60) days and the amount of these costs being $188,000 is due and
payable and Armada agrees to send this amount of overages.

 

2.TR agrees to extend the time for Armada to drill the first well under the
agreement until sixty (60) days from the date the field operations of the first
seismic program undertaken are concluded provided the weather permits drilling
activity.

 

3.Upon payment of the $736,000 in paragraph 1, TR agrees to extend the time
allowed under Paragraph #7 of the original agreement whereby Armada can elect to
exercise its option to acquire all or part of the remaining acreage in the AMI
from March 31, 2013 to September 30, 2014. Armada acknowledges that by TR
allowing this extension that there will be lease expirations and that TR will
use its best efforts to renew said leases in the AMI. Armada agrees to fund all
of the costs associated with TR’s attempts to renew these leases.

 

4.Armada agrees to allow TR, Silver Eagle, and Rendezvous Resources to have
access to, and copies of, all data created under the seismic program, both
during the program and at its conclusion.

 

5.In the event of an Armada bankruptcy or default under the terms of this
agreement, all leases previously assigned by TR Energy will be returned via an
assignment to TR. All moneys previously paid related to leasing, title, lease
extensions, and costs associated shall be non-refundable to Armada.

 

In the event of a conflict between the Amendment and Extension and the original
Purchase and Option Agreement, the provisions of this Amendment and Extension
shall control; however, terms in the original agreement shall be in effect
unless addressed in this amendment and extension.

 

Regards,

 

 

 

W.L. Sudderth

Vice President of TR Energy, Inc.

 



2

 

 

 

Accepted this 25th day of September 2012.

 

 

 

ARMADA OIL INC.

 

[image_002.jpg]

 

James J Cerna Jr.

 

CEO

 



3

 

 

 